DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Claims Status
Claims 5 and 6 were amended.  Claims 23-26 are newly added.  Claim 18 was cancelled.  Claims 1-17 and 19-26 are now pending.

Response to Arguments
The objections to claims 5 and 6 are withdrawn in view of the amendment to the claims.
With respect to claim 1, Applicant argues on page 8 that Wang does not disclose the following limitations in Wang:
“a control device in communication with the data interface, wherein the control device is configured to control: 
a first mode of operation during which configuration parameters are established in response to receiving a start signal indicating a sensor session start of the body-worn sensor and wherein establishing the configuration parameters defines at least one parameter controlling collection or processing of the continuous monitoring data; 
a second mode of operation during which the continuous monitoring data is collected and processed; 
switching from the first mode to the second mode; and 
blocking of further starting of the first mode for a remaining sensor session time after the switching to the second mode of operation wherein by such blocking, the switching from the first mode to the second mode occurs only once during the course of the sensor session and any further start of the first mode during the course of the sensor session is prevented.”

The Office previously argued that wetting the sensor is the first mode and a signal to a timer as the start signal for wetting the sensor.  During wetting, the system controls the display of glucose data (blinding) was considered a parameter for controlling the processing of the continuous monitoring data.   Once wetting is complete, a signal is sent to power up the electrodes for sensor measurements.  The operation of the sensor at this point is the second mode.  The Office argued that there is no option to re-wet the sensor and thus the system effectively blocks further starting of the first mode.  Applicant argues that above interpretation however does not prevent the wetting process from occurring again for several reasons.  At the bottom of page 8, Applicant argues that system can detect if the sensor has been pulled out from the user by sensing when the membrane is no longer hydrated. The cited sections of Wang ([0232]-[0235]) was reviewed by the Office.  Fig. 31 is illustrative of the process described.  However, sensing when a membrane is no longer hydrated is different from allowing a sensor/sensor membrane to initially wet. To sense if a membrane is not hydrated, impedance measurements are taken for a series of tests which is different than the initial wetting step.  Applicant next argues starting at the bottom of page 8 that Wang teaches a process where the sensor signal may not be used again if the measurements are not accurate.  However, this section is clearly related to separate embodiments related to Figures 14A-14C where hydration and stabilization are combined (see [0166] – [0169]) for the purposes of prepping the sensor for operation (as opposed to wetting the sensor initially after insertion, and then after a time, applying an operating voltage to start sensor measurements).  Hydration in the embodiment discussed at [0169] also requires the application of an AC signal to the electrode of the sensor (block 1510 in Fig. 14C) which is entirely different than the wetting step in the embodiment cited by the Office.  Applicant also makes an argument at the top of pg. 9 relating to the resetting of indicators and its applicability to the teachings in [0232]-[0235].   Again, these are different embodiments and it is not clear to the Office that they are related.  Applicant argues that under these circumstances where signal quality is unreliable, the system can return to the blinded mode.  However, the blinded mode is not the first mode argued by the Office.  The blinding mode is the configuration parameter relating to the processing of the continuous monitoring data in claim 1 while the wetting step after insertion is the first mode of operation.  Applicant also argues in the first paragraph on page 9 that other instances of blinding data are possible, but again blinding was not argued as the first mode of operation.   The rejections are maintained.  
Applicant applies the same arguments above to dependent claims 2-17 and 19-22.   The Office asserts the same arguments above in response. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 11-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (us 2013/0328572).
Regarding claim 1, Wang et al. disclose a portable device for collecting and processing continuous monitoring data (Fig. 1, #100 and [0101]), comprising:
a data interface configured to receive a stream of continuous monitoring data from a body-worn sensor (Fig. 10, signal processor 1040 may receive data from sensors 1012 when permitted, 1010 can be interpreted as a data interface between the sensors and processor 1040 on 1025; see also [0152]; Fig. 1 shows a sensor inserted subcutaneously, [0170] notes that the sensor may be continuous glucose sensor), the continuous monitoring data being indicative of an analyte in a bodily fluid ([0170]), and
a control device (Fig. 10, #1025) in communication with the data interface (1025 is in communication with #1010 as shown in Fig. 10), wherein the control device is configured to control: 
a first mode of operation during which configuration parameters are established in response to receiving a start signal indicating a sensor session start of the body-worn sensor and wherein establishing the configuration parameters defines at least one parameter controlling collection or processing of the continuous monitoring data ([0005]-[0006] discuss challenges with subcutaneous continuous glucose sensors; in particular, after insertion, a start-up period of time is necessary to wet the sensor electrodes and the user is instructed not to power up the sensors during this period; if the sensors are used to early, sensor results will be inaccurate and the sensors will not operate in an optimal or efficient fashion; Wang et al. describes the state of the art as lacking an automatic procedure or measuring technique to determine when to power on the sensor;  Wang et al. addresses this need with an embodiment shown in Fig. 10 which includes subcutaneous sensor 1012 and sensor electronics device 1025 which includes hydration detection circuit 1060 which includes connection detection module 1070; Wang states, “-after the sensor 1012 has been inserted into the subcutaneous tissue, the sensor electronics device or monitor 1025 is connected to the sensor 1012. The connection detection module 1070 identifies that the sensors electronics device 1025 has been connected to the sensor 1012 and sends a signal to the timer module 1065”, [0151]; per [0210], the system may be configured to blind the sensor glucose values during the start-up period due to unreliability of the sensor during this period; based on these disclosures, the Office interpreted the signal to the timer module as the claimed signal; establishing a configuration parameter which includes at least one parameter controlling collection or processing of the continuous monitoring data can be interpreted as the blinding of the values – i.e. the system is sets the sensor value display to blind mode during this start-up period where blinding can be interpreted as processing of the data);
 a second mode of operation during which the continuous monitoring data is collected and processed (after the wetting/start-up/blinding period is over; the system then continues to the next mode, [0154] – “Once a hydration time has elapsed, the timer circuit 1135 transmits a signal to the switch 1140 to allow the regulator 1035 to apply a voltage to the sensor 1120. Power being sent to the sensor 1120 results in a sensor signal being output from the working electrode in the sensor 1120. The sensor signal may be measured and sent to a processor 1175. The processor 1175 may include a counter input. Under certain operating conditions, after a set hydration time has elapsed from when the sensor signal was input into the processor 1175, the processor 1175 may start processing the sensor signal as an accurate measurement of the glucose in a subject's body.”); 
switching from the first mode to the second mode (see previous recitations from [0154] where a signal is sent to power up the electrodes for sensor measurements to start); and
blocking of further starting of the first mode for a remaining sensor session time after the switching to the second mode of operation wherein by such blocking, the switching from the first mode to the second mode occurs only once during the course of the sensor session and any further start of the first mode during the course of the sensor session is prevented (there is no option to “re-wet” the same sensor, thus a user would be blocked from starting this over on the same sensor).
Regarding claim 2, Wang et al. disclose wherein the control device is configured to start the first mode without requesting authentication data after receiving the start signal (in the above cited passages from Wang et al., no authentication steps are disclosed).
Regarding claim 4, Wang et al. disclose wherein the start signal indicates connection of the body-worn sensor to a sensor base of the sensor device (see claim 1 rejection above).  
Regarding claim 6, Wang et al. disclose wherein the start signal indicates the providing of initiation data from the body-worn sensor ([0155] and Fig. 12 describes an option where during startup, the sensor control device automatically detects hydration of the sensor, an AC source is applied to sensor 1220 from 1275 and 1260 on sensor controller determines whether a low level AC signal is present at an input to the detection circuit 1260; thus the low level AC signal is provided upon connection or initiation of the wetting process). 
Regarding claim 7, Wang et al. disclose wherein the configuration parameters comprise a data transfer restricting parameter (as noted previously, sensor data is blinded during start-up/wetting; thus, no data is transferred to the display device).
Regarding claim 9, Sloan et al. disclose wherein the configuration parameters comprise an interface device control parameter (this can be interpreted as the blinding of display data which can be looked at as an interface device control parameter – i.e. it controls display of data on an interface).
Regarding claim 11, Wang et al. disclose a medical monitoring system (Fig. 10), comprising: a sensor to be worn on a body (Fig. 10, # 1220).  The remainder of the limitations for claim 1 are directed to the portable device of claim 1 and is therefore rejected using the argument above in claim 1.
Regarding claim 12, Wang et al. disclose wherein the sensor has a sensor data interface and wherein the sensor data interface and the data interface of the portable device are connectable via a data transmission connection for at least unidirectional exchange of data (see at least Fig. 1 that shows a cable 102 that connects the sensor output 104 and sensor data interface 122 on monitor 100; the connection between the two may also be wireless; data is transmitted at least from the sensor to monitor 100).
Claim 13 is the method performed by the device of claim 1 and is therefore rejected using the same argument in claim 1 above.
Claim 14 is a computer program product stored on a non-transitory computer readable storage medium that controls a processor to perform the method according to claim 13.  Because Wang et al. is directed towards a computer-based system (see [0110] reference to the sensor electronics device being a computer), the claim is rejected using the same argument for claim 1 above.
Regarding claim 15, Wang et al. disclose wherein the control device is configured such that the sensor session time starts after connecting the body-worn sensor to the portable device for the first time and ends when the body-worn sensor is disconnected from the portable device (as argued in the claim 1 rejection, the start signal indicates when the sensor has begun wetting after insertion which is the beginning of the sensor session; when the sensor is removed, e.g. removed from subcutaneous location, after usage has run its course, that would indicate the end of the sensor session; the sensor cannot be reused as indicated in [0189] – “if the patient attempts to re-use a sensor after the sensor has reached its specified operating time by disconnecting and then re-connecting the sensor again, the EIS will measure abnormally-low impedance, thereby enabling the system to reject the sensor and prompt the patient for a new sensor”).
Regarding claim 16, Wang et al. disclose wherein the sensor is a single use, disposable sensor having a lifetime and the sensor session time corresponds to the lifetime of the sensor (see claim 15 rejection).
Regarding claim 17, Wang et al. disclose wherein the lifetime of the sensor starts when the sensor is connected to the portable device for the first time and ends when the sensor is disconnected from the portable device (see claim 15 rejection).
Regarding claim 19, Wang et al. disclose wherein the control device is configured such that the first mode of operation is solely invoked in response to receiving the start signal (see claim 1 rejection above and the discussion of the Fig. 10 embodiment and discussion of the start signal).
Regarding claim 20, Wang et al. disclose wherein the first mode of operation is only initiated upon receipt of the start signal if an action providing the start signal also provides information to the control device (see the claim 15 rejection where additional information received by the sensor control device is able to determine whether a used sensor has been re-inserted resulting in rejection of the start-up/wetting process and a prompt to insert a new sensor instead).
Regarding claim 21, Wang et al. disclose wherein the new information is information corresponding to the use of a new body-worn sensor (see the claim 15 rejection above where the system can use data to determine whether the sensor is new or used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0328572) in view of Valdes et al. (US 2011/0320130) and Schibuk (US 2013/0061055).  Wang et al. do not disclose wherein the control device is configured to receive user authentication prior to receiving the start signal, the authentication data being valid for more than one sensor session and wherein the control device is further configured to use the authentication data to encrypt the continuous monitoring data.  However, the use of authentication that lasts multiple sessions was known in the arts.  Valdes et al. teach a system for communicating sensor data between communication devices (See Abstract).  Valdes states that the receiver unit includes an authentication mechanism ([0110], receiver here being analogous to the analyte monitoring device).  A password authentication method is described to enable data communication from the sensor to the receiver ([0110]).  Thus, this authentication lasts as long the system remains on (i.e. through any number of sensor sessions).  It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to further modify Sloan to include the claimed authentication as taught by Valdes et al. for ensuring proper data collection because this prevents people who do not have permission to collect private health data from a patient.  Additionally, Schibuk teaches an apparatus for providing credentialing services using mobile devices in a variety of applications (See Abstract and [0338]-[0342] which describes an exemplary embodiment used in a glucose meter sensing system).  Schibuk teaches that credential data (i.e. authentication data) may be used to encryption purposes (see Abstract and [0340] which states medical records may be encrypted or encryption may be used for communication during data gathering).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Wang et al. to use authentication data to encrypt data as taught by Schibuk when transmitting data because it can ensure health privacy laws are complied with.  There would have been a reasonable expectation of success given that this amounts to combining prior art elements according to known methods to yield predictable results.  Claim 22 is the method performed by the device of claim 1 and is rejected using the same argument.  
Claim 5, 7, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0328572) in view of Sloan et al. (US 2014/0148659, cited in the IDS).  Wang et al. do not disclose wherein the start signal indicates pairing request received from the body-worn sensor (Wang et al. discloses at least a mechanical switch that activates the signal transmission at [0153]).  However, other forms of switches and signaling were known at the time of the invention.  Sloan et al. teach an analyte monitoring system (see abstract).  Sloan teaches in [0005] that the system is configurable to switch between a plurality of different modes/configurations, in some instances automatically via pairing ([0119] provides one example of this where upon receiving a communication from the on-body sensor, the analyte monitoring device establishes configuration settings of the sensor after which a sensing session occurs as indicated by block 918 in Fig. 10).  In [0119], the sensor sends a communication for pairing to the analyte monitoring device which starts the connection process which leads to configuration mode.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to replace Wang’s automated mechanical switching with the automated scheme taught by Sloan et al. for mode switching because amounts it to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 7 is alternatively rejected in view of Sloan et al. who teaches wherein the configuration parameters comprise a data transfer restricting parameter (this could be interpreted to include the sampling rate in box 915 of Fig. 10 and would require incorporation of the teachings in the claim 5 rejection as well).  The rationale for modifying would be the same as in claim 5 (combining prior art elements according to known methods to yield predictable results).
Regarding claim 8, Sloan et al. teach wherein the configuration parameters comprise a data accessibility parameter (again sampling rate can be interpreted as accessing data – at a particular rate and would require incorporation of the teachings in the claim 5 rejection as well).  The rationale for modifying would be the same as in claim 5 (combining prior art elements according to known methods to yield predictable results).  
Regarding claim 10, Sloan et al. teach wherein the control is provided with a control module configured to suppress amendment of the configuration parameters set in the configuration mode (“[0116] In some aspects of the present disclosure, methods, devices, and systems are provided that enable the configuration of the recording parameters as the system is being used or otherwise operated. The recording parameters may include, for example, the recording duration (e.g., the duration of time that data points should be sampled and stored), the recording rate (e.g., the intervals between samples), etc.” – the underlined portion states that in SOME aspects, the configuration parameters may be changed during operation – this implies that allowing changes is NOT permitted in other aspects; this rejection would require incorporation of the teachings in the claim 5 rejection as well).  The rationale for modifying would be the same as in claim 5 (combining prior art elements according to known methods to yield predictable results)
Regarding claim 12, Sloan et al. disclose wherein the sensor (Fig.1 1401) has a sensor data interface (at least taught by 1402) and wherein the sensor data interface (1402) and the data interface of the portable device (1404) are connectable via a data transmission connection for at least unidirectional exchange of data (1402 in Fig. 12 includes transmitter/receiver 1506 for communicating to 1602 in Fig. 13 which resides on the portable device).
 Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0328572) in view of Carter et al. (US 2016/0367202).  Wang et al. do not disclose wherein the switching from the first mode to the second mode occurs in response to user input.  As discussed above, an automatic timer is used by Wang et al. to count down the wetting/hydration period.  However, manual inputs to turn on sensors or initiate sensor functions was generally known in the glucose sensing arts.  For example, Carter et al. teach systems and methods for wearable sensors including blood glucose sensing (Abstract and [0050]).  Carter et al. teach that a manual input can be used to start a sensor (see [0140]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang et al. to include an option to switch from the first mode to the second (i.e. from off to on) as taught by Carter et al. for starting the sensor because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0328572) in view of Saroka et al. (US 2011/0160549)
Wang et al. discloses wherein the portable device comprises a plurality of interfaces configured for data transfer (Wang et al. do disclose a number of display local display options at [0109]-[0110] but also includes transmission to an external display devices ([0114]) but do not disclose wherein the data transfer restricting parameter is configurable to restrict data transfer to one or more interfaces selected from the plurality of interfaces.  However, the ability to generally activate or deactivate system components such as displays was generally known in the arts.  Saroka et al. teach a method and system for monitoring tissue using a wearable apparatus (Abstract).  Saroka teaches that the method and system includes a user management unit that allows a user to configure the device to activate or deactivate any system component ([0128]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang et al. to include an option for selectively enabling and disabling interfaces as generally taught by Saroka because it may allow preservation of power for monitoring purposes.  

Conclusion
Claims 1-17 and 19-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                      

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791